EXHIBIT 10.1

LTC PROPERTIES, INC.

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

5.26% Series A-1 Senior Notes Due July 14, 2015

($25,000,000 Aggregate Original Principal Amount)

 

5.74% Series A-2 Senior Notes Due January 14, 2019

($25,000,000 Aggregate Original Principal Amount)

 

4.80% Series B Senior Notes Due July 20, 2021

($50,000,000 Aggregate Original Principal Amount)

 

3.99% Series C Senior Notes Due November 20, 2021

($70,000,000 Aggregate Original Principal Amount)

 

4.50% Series D Senior Notes Due July 31, 2026

($30,000,000 Aggregate Original Principal Amount)

 

$200,000,000 Private Shelf Facility

 

 

As of April 28, 2015





--------------------------------------------------------------------------------

 



Information Schedule

 

 

 

 

 

Schedule A

—

Purchaser Schedule Related to Series A Notes

Purchaser Schedule Related to Series B Notes

Schedule B

—

Defined Terms

Schedule 5.4

—

Subsidiaries; Affiliates; Directors and Officers; Restrictions on Subsidiaries

Schedule 5.15

—

Existing Indebtedness for Borrowed Money

Schedule 10.2

—

Existing Investments

 

 

 

Exhibit A-1

—

Form of 5.26% Series A-1 Senior Note due July 14, 2015

Exhibit A-2

—

Form of 5.74% Series A-2 Senior Note due January 14, 2019

Exhibit A-3

—

Form of 4.80% Series B Senior Note due July 20, 2021

Exhibit A-4

—

Form of 3.99% Series C Senior Note due November 20, 2021

Exhibit A-5

—

Form of 4.50% Series D Senior Note due July 31, 2016

Exhibit A-6

—

Form of Shelf Note

Exhibit B

—

Form of Request for Purchase

Exhibit C

—

Form of Confirmation of Acceptance

Exhibit D-1

—

Form of Opinion of Special Counsel for the Company

Exhibit D-2

—

Form of Opinion of Special Maryland Counsel for the Company

Exhibit E

—

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

1

 

Authorization of Notes

 


1 

 

 

1A

 

Amendment and Restatement; Prior Release of Guarantors

 


1 

 

 

1B

 

Existing Series A-1 Notes

 


1 

 

 

1C

 

Existing Series A-2 Notes

 


2 

 

 

1D

 

Existing Series B Notes

 


2 

 

 

1E

 

EXISTING SERIES C NOTES

 


2 

 

 

1F

 

EXISTING SERIES D NOTES

 


2 

 

 

1G

 

Authorization of Issue of Shelf Notes

 


2 

2

 

Sale And Purchase of Notes

 


3 

 

 

2A

 

[Intentionally Omitted]

 


3 

 

 

2B

 

Sale and Purchase of Shelf Notes

 


3 

 

 

 

 

2B(1)

Facility

 


3 

 

 

 

 

2B(2)

Issuance Period

 


3 

 

 

 

 

2B(3)

Request For Purchase

 


4 

 

 

 

 

2B(4)

Rate Quotes

 


4 

 

 

 

 

2B(5)

Acceptance

 


4 

 

 

 

 

2B(6)

Market Disruption

 


5 

 

 

 

 

2B(7)

Facility Closings

 


5 

 

 

 

 

2B(8)

Fees

 


6 

 

 

 

 

 

2B(8)(i)

Draw Fees

 


6 

 

 

 

 

 

2B(8)(ii)

Structuring Fee

 


6 

 

 

 

 

 

2B(8)(iii)

Delayed Delivery Fees

 


6 

 

 

 

 

 

2B(8)(iv)

Cancellation Fee

 


7 

3

 

[Intentionally Omitted]

 


8 

4

 

Conditions

 


8 

 

 

4A

 

Conditions to Effectiveness of Amendment and Restatement

 


8 

 

 

 

 

4A(1)

Officer’s Certificate (Unencumbered Assets/Qualified Mortgage Loans)

 


8 

 

 

 

 

4A(2)

Officer’s Certificate (Bringdown)

 


8 

 

 

 

 

4A(3)

Payment of Special Counsel Fees

 


8 

 

 

 

 

 

 

 

 

 

 

 

i





--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

4B

 

Conditions to Each Closing

 


8 

 

 

 

 

4B(1)

Certain Documents

 


8 

 

 

 

 

4B(2)

Payment of Fees

 


9 

 

 

 

 

4B(3)

Representations and Warranties

 


9 

 

 

 

 

4B(4)

Performance; No Default

 


9 

 

 

 

 

4B(5)

Changes in Structure

 


10 

 

 

 

 

4B(6)

Purchase Permitted By Applicable Law, Etc

 


10 

 

 

 

 

4B(7)

Private Placement Number

 


10 

 

 

 

 

4B(8)

Proceedings and Documents

 


10 

5

 

Representations and Warranties of the Company

 


10 

 

 

5.1

 

Organization; Power and Authority

 


10 

 

 

5.2

 

Authorization, Etc

 


11 

 

 

5.3

 

Disclosure

 


11 

 

 

5.4

 

Organization and Ownership of Equity in Subsidiaries; Affiliates

 


11 

 

 

5.5

 

Financial Statements

 


12 

 

 

5.6

 

Compliance with Laws; Other Instruments, Etc

 


13 

 

 

5.7

 

Governmental Authorizations, Etc

 


13 

 

 

5.8

 

Litigation; Observance of Agreements, Statutes and Orders

 


13 

 

 

5.9

 

Taxes

 


13 

 

 

5.10

 

Title to Property; Leases

 


14 

 

 

5.11

 

Licenses, Permits, Etc

 


14 

 

 

5.12

 

Compliance with ERISA

 


14 

 

 

5.13

 

Private Offering

 


15 

 

 

5.14

 

Use of Proceeds; Margin Regulations

 


16 

 

 

5.15

 

Existing Indebtedness for Borrowed Money; Future Liens

 


16 

 

 

5.16

 

Foreign Assets Control Regulations, Etc

 


16 

 

 

5.17

 

Status under Certain Statutes

 


18 

 

 

5.18

 

Environmental Matters

 


18 

 

 

5.19

 

Stock of the Company

 


19 

 

 

5.20

 

Condition of Property; Casualties; Condemnation

 


19 

 

 

 

 

 

 

 

 

 

 

ii





--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 



 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

5.21

 

Legal Requirements and Zoning

 


19 

 

 

5.22

 

[Intentionally Omitted]

 


20 

 

 

5.23

 

Solvency

 


20 

 

 

5.24

 

Hostile Tender Offers

 


20 

6

 

Representations of the Purchasers

 


20 

 

 

6.1

 

Purchase for Investment

 


20 

 

 

6.2

 

Source of Funds

 


20 

7

 

Information as to the Company

 


22 

 

 

7.1

 

Financial and Business Information

 


22 

 

 

7.2

 

Officer’s Certificate

 


24 

 

 

7.3

 

Visitation

 


25 

8

 

Prepayment of the Notes

 


25 

 

 

8.1

 

Required Prepayments

 


26 

 

 

8.2

 

Optional Prepayments with Make-Whole Amount

 


26 

 

 

8.3

 

Allocation of Partial Prepayments

 


26 

 

 

8.4

 

Maturity; Surrender, Etc

 


27 

 

 

8.5

 

Purchase of Notes

 


27 

 

 

8.6

 

Make-Whole Amount

 


27 

9

 

Affirmative Covenants

 


28 

 

 

9.1

 

Compliance with Laws and Contractual Obligations

 


28 

 

 

9.2

 

Insurance

 


29 

 

 

9.3

 

Maintenance of Properties

 


30 

 

 

9.4

 

Payment of Taxes and Claims

 


30 

 

 

9.5

 

Maintenance of Existence, Etc

 


30 

 

 

9.6

 

Books and Records

 


31 

 

 

9.7

 

Maintenance of REIT Status

 


31 

 

 

9.8

 

Listing of Common Stock; Filing of Reports

 


31 

 

 

9.9

 

Limitations on Guaranties of Indebtedness

 


31 

 

 

9.10

 

Information Required by Rule 144A

 


31 

10

 

Negative Covenants

 


31 

 

 

 

 

 

 

 

 

 

 

iii





--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 



 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

10.1

 

Liens, Etc

 


31 

 

 

10.2

 

Investments, Acquisitions, Loans and Advances

 


32 

 

 

10.3

 

Mergers, Consolidations and Sales

 


33 

 

 

10.4

 

No Burdensome Contracts With Affiliates

 


34 

 

 

10.5

 

No Changes in Fiscal Year

 


34 

 

 

10.6

 

Change in the Nature of Business

 


34 

 

 

10.7

 

Use of Proceeds of Notes

 


34 

 

 

10.8

 

No Restrictions

 


34 

 

 

10.9

 

Financial Covenants

 


35 

 

 

10.10

 

Two-Way Most Favored Lender

 


35 

 

 

10.11

 

Redemption of Stock, Etc

 


37 

 

 

10.12

 

Terrorism Sanctions Regulations

 


37 

11

 

Events Of Default

 


37 

12

 

Remedies On Default, Etc

 


40 

 

 

12.1

 

Acceleration

 


40 

 

 

12.2

 

Other Remedies

 


40 

 

 

12.3

 

Rescission

 


40 

 

 

12.4

 

No Waivers or Election of Remedies, Expenses, Etc

 


41 

13

 

Registration; Exchange; Substitution Of Notes

 


41 

 

 

13.1

 

Registration of Notes

 


41 

 

 

13.2

 

Transfer and Exchange of Notes

 


41 

 

 

13.3

 

Replacement of Notes

 


42 

14

 

Payments On Notes

 


42 

 

 

14.1

 

Place of Payment

 


42 

 

 

14.2

 

Home Office Payment

 


43 

15

 

Expenses, Etc

 


43 

 

 

15.1

 

Transaction Expenses

 


43 

 

 

15.2

 

Survival

 


44 

16

 

Survival Of Representations And Warranties; Entire Agreement

 


44 

17

 

Amendment And Waiver

 


44 

 

 

 

 

 

 

 

 

 

 

iv





--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 



 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

17.1

 

Requirements

 


44 

 

 

17.2

 

Solicitation of Holders of Notes

 


45 

 

 

17.3

 

Binding Effect. Etc

 


45 

 

 

17.4

 

Notes Held by Company, Etc

 


45 

18

 

Notices

 


46 

19

 

Reproduction Of Documents

 


46 

20

 

CONFIDENTIALITY

 


47 

21

 

MISCELLANEOUS

 


48 

 

 

21.1

 

Successors and Assigns

 


48 

 

 

21.2

 

Payments Due on Non-Business Days

 


48 

 

 

21.3

 

Accounting Terms

 


48 

 

 

21.4

 

Severability

 


49 

 

 

21.5

 

Construction

 


49 

 

 

21.6

 

Counterparts

 


49 

 

 

21.7

 

Governing Law

 


49 

 

 

21.8

 

Jurisdiction and Process

 


49 

 

 

21.9

 

Waiver of Jury Trial

 


50 

 

 

21.10

 

Transaction References

 


50 

 

 

21.11

 

No Novation

 


50 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v

 

 

--------------------------------------------------------------------------------

 

 

LTC PROPERTIES, INC.
2829 Townsgate Road, Suite 350
Westlake Village, California 91361

As of April 28, 2015

Prudential Investment Management, Inc.
Each Prudential Affiliate (as hereinafter defined) which is
a signatory of this Agreement or becomes bound by certain
provisions of this Agreement as hereinafter provided)

c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, California 90067

Ladies and Gentlemen:

The undersigned, LTC Properties, Inc., a Maryland corporation (the “Company”),
agrees with each of the Purchasers as follows:

1Authorization of Notes

1AAmendment and Restatement; Prior Release of Guarantors.

This Agreement amends, restates and replaces in its entirety that certain Second
Amended and Restated Note Purchase and Private Shelf Agreement, dated as of
October 30, 2013 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Prior Agreement”), between the Persons which are
parties hereto as of the date hereof.  Certain capitalized and other terms used
in this Agreement are defined in Schedule B; and references to a “Schedule” or
an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.

Pursuant to Section 20.4(b) of the Prior Agreement, each Guarantor (as defined
in the Prior Agreement) was released and discharged automatically from its
obligations under the Multiparty Guaranty (as defined in the Prior Agreement)
effective as of October 14, 2014.

1BExisting Series A-1 Notes.

On July 14, 2010 the Company issued and sold $25,000,000 aggregate original
principal amount of its 5.26% Series A-1 Senior Notes due July 14, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A-1 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement, the Prior Agreement or any
predecessor agreement to the Prior Agreement).  The Series A-1 Notes are
substantially in the form set out in Exhibit A-1.

 

 

--------------------------------------------------------------------------------

 

 

1CExisting Series A-2 Notes.

On July 14, 2010 the Company issued and sold $25,000,000 aggregate original
principal amount of its 5.74% Series A-2 Senior Notes due January 14, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A-2 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement, the Prior Agreement or any
predecessor agreement to the Prior Agreement).  The Series A-2 Notes are
substantially in the form set out in Exhibit A-2.  The terms “Series A Note” and
“Series A Notes” as used herein shall include each Series A-1 Note and each
Series A-2 Note.

1DExisting Series B Notes.

On July 20, 2011 the Company issued and sold $50,000,000 aggregate original
principal amount of its 4.80% Series B Senior Notes due July 20, 2021 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series B Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement, the Prior Agreement or any
predecessor agreement to the Prior Agreement).  The Series B Notes are
substantially in the form set out in Exhibit A-3.

1EEXISTING SERIES C NOTES.

On November 20, 2013 the Company issued and sold $70,000,000 aggregate original
principal amount of its 3.99% Series C Senior Notes due November 20, 2021 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series C Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement, the Prior Agreement or any
predecessor agreement to the Prior Agreement).  The Series C Notes are
substantially in the form set out in Exhibit A-4.

1FEXISTING SERIES D NOTES.

On August 21, 2014 the Company issued and sold $30,000,000 aggregate original
principal amount of its 4.50% Series D Senior Notes due July 31, 2026 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series D Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement, the Prior Agreement or any
predecessor agreement to the Prior Agreement).  The Series D Notes are
substantially in the form set out in Exhibit A-5.

1GAuthorization of Issue of Shelf Notes.

The Company will authorize the issue and sale of its additional senior notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Shelf Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement) in the aggregate principal
amount of up to $200,000,000, which amount for the avoidance of doubt does not
include the outstanding principal amounts under the Series A Notes, the Series B
Notes, the Series C Notes and the Series D Notes, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than 15
years after the date of original issuance thereof, to have an average life, in
the case of each Shelf Note so issued, of no more than 12 years after the date
of original issuance thereof, to bear interest on the unpaid balance thereof



2

--------------------------------------------------------------------------------

 

 



from the date thereof at the rate per annum, and to have such other particular
terms, as shall be set forth, in the case of each Shelf Note so issued, in the
Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to
Section 2B(5), and to be substantially in the form of Exhibit A-6.  The terms
“Note” and “Notes” as used herein shall include each Series A Note, each Series
B Note, each Series C Note, each Series D Note and each Shelf Note.  Notes that
have (i) the same final maturity, (ii) the same principal prepayment dates,
(iii) the same principal prepayment amounts (as a percentage of the original
principal amount of each Note), (iv) the same interest rate, (v) the same
interest payment periods, and (vi) the same date of issuance (which, in the case
of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes.

2Sale And Purchase of Notes

2A[Intentionally Omitted].

2BSale and Purchase of Shelf Notes.

2B(1)Facility.  PIM is willing to consider, in its sole discretion and within
limits that may be authorized for purchase by PIM and Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement.  The
willingness of PIM to consider such purchase of Shelf Notes is herein called the
“Facility.”  At any time, (i) the aggregate principal amount of Shelf Notes
stated in Section 1G,  minus (ii) the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus (iii)
the aggregate principal amount of Accepted Notes (as hereinafter defined) which
have not yet been purchased and sold hereunder prior to such time, is herein
called the “Available Facility Amount” at such time.    Notwithstanding anything
to the contrary appearing herein, (a) in no event shall any Shelf Note be
purchased under the Facility if, upon giving effect to such purchase and the use
of proceeds thereof, the aggregate principal amount of all Notes then
outstanding would exceed $300,000,000, and (b) in no event shall any Shelf Note
be purchased under the Facility by a Prudential Affiliate described in clause
(i) of the definition thereof if, upon giving effect to such purchase and the
use of proceeds thereof, the aggregate principal amount of all Notes and any
other notes of the Company then outstanding and held by all Prudential
Affiliates described in such clause, would exceed $250,000,000.  
 NOTWITHSTANDING THE WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES,
THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR
ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PIM OR ANY PRUDENTIAL AFFILIATE.

2B(2)Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such date is not a New York Business Day, the New York Business
Day next preceding such date), and (ii) the thirtieth day after PIM shall have
given to the Company, or the Company shall have given to PIM, written notice
stating that it elects to terminate the issuance and sale of Shelf Notes



3

--------------------------------------------------------------------------------

 

 



pursuant to this Agreement (or if such thirtieth day is not a New York Business
Day, the New York Business Day next preceding such thirtieth day).  The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period.”

2B(3)Request For Purchase.  The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”).  Each Request for Purchase shall
be made to PIM by email or overnight delivery service, and shall (i) specify the
aggregate principal amount of Shelf Notes covered thereby, which shall not be
less than $10,000,000 and not be greater than the Available Facility Amount at
the time such Request for Purchase is made, (ii) specify the principal amounts,
final maturities (which shall be no more than 15 years from the date of original
issuance), and principal prepayment dates and amounts (which shall result in an
average life of no more than 12 years from the date of original issuance) of the
Shelf Notes covered thereby, (iii) specify the interest payment periods (which
shall be quarterly or semi-annually), (iv) specify the use of proceeds of such
Shelf Notes, (v) specify the proposed day for the closing of the purchase and
sale of such Shelf Notes, which shall be a Business Day during the Issuance
Period not less than 10 Business Days and not more than 120 days after the
making of such Request for Purchase, (vi) specify the number of the account and
the name and address of the depository institution to which the purchase prices
of such Shelf Notes are to be transferred on the Closing Day for such purchase
and sale, (vii) certify that the representations and warranties contained in
Section 5 are true on and as of the date of such Request for Purchase and that
there exists on the date of such Request for Purchase no Event of Default or
Default, and (viii) be substantially in the form of Exhibit B attached
hereto.  Each Request for Purchase shall be in writing and shall be deemed made
when received by PIM.

2B(4)Rate Quotes.  Not later than 5 Business Days after the Company shall have
given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but shall
be under no obligation to, provide to the Company by telephone interest rate
quotes for the several principal amounts, maturities and principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase.  Each quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes at which PIM or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

2B(5)Acceptance.  Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $10,000,000 aggregate principal amount of the Shelf Notes
specified in the related Request for Purchase.  Such election shall be made by
an Authorized Officer of the Company notifying PIM by telephone or email within
the Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30 p.m.
(or such later time as PIM may agree), New York City local time) that the
Company elects to accept such interest rate quotes, specifying the Shelf Notes
(each such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates.  The day the Company
notifies PIM of an Acceptance with respect to any Accepted Notes is herein
called the “Acceptance Day” for such Accepted Notes.  Any interest rate quotes
as to which PIM does not receive an Acceptance within the Acceptance Window
shall expire, and no



4

--------------------------------------------------------------------------------

 

 



purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate quotes.  Subject to Section 2B(6) and the other terms and
conditions hereof, the Company agrees to sell to PIM or a Prudential Affiliate,
and PIM agrees to purchase, or to cause the purchase by a Prudential Affiliate
of, the Accepted Notes at 100% of the principal amount of such Accepted
Notes.  As soon as practicable following the Acceptance Day, the Company, PIM
and each Prudential Affiliate which is to purchase any such Accepted Notes will
execute a confirmation of such Acceptance substantially in the form of Exhibit C
(herein called a “Confirmation of Acceptance”).  If the Company should fail to
execute and return to PIM within 2 Business Days following receipt thereof a
Confirmation of Acceptance with respect to any Accepted Notes, PIM may at its
election at any time prior to its receipt thereof cancel the closing with
respect to such Accepted Notes by so notifying the Company in writing.

2B(6)Market Disruption.  Notwithstanding the provisions of Section 2B(5), if PIM
shall have provided interest rate quotes pursuant to Section 2B(4) and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to PIM in accordance with Section 2B(5), the domestic market
for United States treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for United States treasury securities or derivatives,
then such interest rate quotes shall expire, and no purchase or sale of Shelf
Notes hereunder shall be made based on such expired interest rate quotes.  If
the Company thereafter notifies PIM of the Acceptance of any such interest rate
quotes, such Acceptance shall be ineffective for all purposes of this Agreement,
and PIM shall promptly notify the Company that the provisions of this
Section 2B(6) are applicable with respect to such Acceptance.

2B(7)Facility Closings.  Not later than 1:30 p.m. (New York City local time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Vedder Price P.C.,  275 Battery Street, Suite 2464, San Francisco,
California 94111 (or such other address as PIM may specify in writing), the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on such Closing Day, dated the applicable
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account specified in the Request
for Purchase of such Notes.  If the Company fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day
for such Accepted Notes as provided above in this paragraph 2B(7), or any of the
conditions specified in Section 4 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Company shall, prior to 2:00 p.m.,
New York City local time, on such scheduled Closing Day notify PIM (which
notification shall be deemed received by each Purchaser) in writing whether (i)
such closing is to be rescheduled (such rescheduled date to be a Business Day
during the Issuance Period not less than one Business Day and not more than 10
Business Days after such scheduled Closing Day (the “Rescheduled Closing Day”))
and certify to PIM (which certification shall be for the benefit of each
Purchaser) that the Company reasonably believes that it will be able to comply
with the conditions set forth in Section 4 on such Rescheduled Closing Day and
that the Company will pay the Delayed Delivery Fee in accordance with Section
2B(8)(iii), or (ii) such closing is to be canceled and the Company will pay the
Cancellation Fee



5

--------------------------------------------------------------------------------

 

 



as provided in Section 2B(8)(iv).  In the event that the Company shall fail to
give such notice referred to in the immediately preceding sentence, PIM (on
behalf of each Purchaser) may at its election, at any time after 2:00 p.m., New
York City local time, on such scheduled Closing Day, notify the Company in
writing that such closing is to be canceled and the Company is obligated to pay
the Cancellation Fee as provided in Section 2B(8)(iv).  Notwithstanding anything
to the contrary appearing in this Agreement, the Company may elect to reschedule
a closing with respect to any given Accepted Notes on not more than one
occasion, unless PIM shall have otherwise consented in writing.

2B(8)Fees.

2B(8)(i)Draw Fees.  The Company shall pay to or as directed by PIM in
immediately available funds a fee (herein called a “Draw Fee”) on or before each
Closing Day (other than the initial Closing Day, if any, occurring within the
first six months after the date hereof on which a minimum aggregate principal
amount of $25,000,000 of Shelf Notes is purchased and sold) in an amount equal
to 0.10% of the aggregate principal amount of Notes sold on such Closing Day.

2B(8)(ii)Structuring Fee.    In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, the
Company will pay to or as directed by PIM, on the date that is six months after
the date hereof (or, if such date is not a Business Day, the next succeeding
Business Day),  a fully earned and non-refundable fee in the aggregate amount of
$50,000;  provided,  however, that (a) if a minimum aggregate principal amount
of $25,000,000 of Shelf Notes is purchased and sold during the first six months
after the date hereof, then the amount of such fee required to be paid on such
day shall be reduced to $25,000, and (b) if a minimum aggregate principal amount
of $100,000,000 of Shelf Notes is purchased and sold during the first three
months after the date hereof, then no such fee shall be payable (herein called
the “Structuring Fee”).

2B(8)(iii)Delayed Delivery Fees.

(a)  In the Event of a  Delayed Closing.  If the closing of the purchase and
sale of any Accepted Note is delayed for any reason beyond the original Closing
Day for such Accepted Note but such closing is ultimately consummated, then the
Company shall pay to or as directed by PIM, on the actual Closing Day of such
purchase and sale, an amount (herein called the “Delayed Delivery Fee”) equal
to:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.





6

--------------------------------------------------------------------------------

 

 

In no case shall the Delayed Delivery Fee be less than zero.  Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for



7

--------------------------------------------------------------------------------

 

 



such Accepted Note, as the same may be rescheduled from time to time in
compliance with Section 2B(7).

(b)  In the Event of Cancellation.  If the Company at any time notifies PIM in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if PIM notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of Section 2B(7) that the closing of the purchase and sale
of such Accepted Note is to be canceled, or if the closing of the purchase and
sale of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company shall pay to or as directed by PIM in immediately available
funds on the Cancellation Date an amount (herein called the “Cancellation Event
Delayed Delivery Fee”) equal to:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the original
scheduled Closing Day or any Rescheduled Closing Day from time to time fixed for
the delayed delivery of such Accepted Note; “DTS” means Days to Settlement,
i.e., the number of actual days elapsed from and including the Acceptance Day
for such Accepted Note to but excluding the Cancellation Date of such Accepted
Note; and “PA” means Principal Amount, i.e., the principal amount of the
Accepted Note for which such calculation is being made.

In no case shall the Cancellation Event Delayed Delivery Fee be less than zero.

2B(8)(iv)Cancellation Fee.  If the Company at any time notifies PIM in writing
that the Company is canceling the closing of the purchase and sale of any
Accepted Note, or if PIM notifies the Company in writing under the circumstances
set forth in the last sentence of paragraph 2B(5) or the penultimate sentence of
Section 2B(7) that the closing of the purchase and sale of such Accepted Note is
to be canceled, or if the closing of the purchase and sale of such Accepted Note
is not consummated on or prior to the last day of the Issuance Period, the
Company shall pay to or as directed by PIM in immediately available funds on the
Cancellation Date an amount (herein called the “Cancellation Fee”) equal to:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(iii).  The foregoing bid and ask prices shall be as reported by
such publicly available source of such market data as is then customarily used
by PIM, and rounded to the second decimal place.

In no case shall the Cancellation Fee be less than zero.



8

--------------------------------------------------------------------------------

 

 



3[Intentionally Omitted].

4Conditions.

The effectiveness of the amendment and restatement effected herein is subject to
the satisfaction of the conditions set forth in Section 4A, and the obligation
of any Purchaser to purchase and pay for any Shelf Notes is subject to the
fulfillment to its satisfaction, on or before the applicable Closing Day, of the
conditions set forth in Section 4B:

4AConditions to Effectiveness of Amendment and Restatement.

4A(1)Officer’s Certificate (Unencumbered Assets/Qualified Mortgage Loans).   The
Company shall have delivered to PIM an Officer’s Certificate, dated the date of
this Agreement, setting forth a listing of the Unencumbered Assets and Qualified
Mortgage Loans as of the date of this Agreement.

4A(2)Officer’s Certificate (Bringdown).  The Company shall have delivered to PIM
an Officer’s Certificate, dated the date of this Agreement, certifying that (a)
the representations and warranties of the Company in Section 5 hereof are
correct on and as of the date of this Agreement, and (b) on and as of the date
of this Agreement (both immediately before and immediately after giving effect
to the effectiveness of the amendment and restatement effected herein) no
Default or Event of Default has occurred and is continuing.

4A(3)Payment of Special Counsel Fees.  Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the date hereof the fees,
charges and disbursements of the special counsel of PIM, the Series A Purchasers
and the Series B Purchasers referred to in Section 4B(1)(g), to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the date hereof.

4BConditions to Each Closing.

4B(1)Certain Documents.  PIM and each Purchaser that is purchasing Notes on such
Closing Day shall have received the following, each dated the applicable Closing
Day (except as provided in clause (h)):

(a) The Note(s) to be purchased by such Purchaser;

(b) an Officer’s Certificate from the Company, certifying that the conditions
specified in Sections 4B(3), 4B(4) and 4B(5) have been fulfilled;

(c) certified copies of the resolutions of the Company, authorizing the
execution and delivery of the Transaction Documents (and authorizing the
issuance of the applicable Series of Notes), and of all documents evidencing
other necessary corporate or similar action and governmental approvals, if any,
with respect to the Transaction Documents and the applicable Series of Notes;





9

--------------------------------------------------------------------------------

 

 



(d) a certificate of the Secretary or an Assistant Secretary and one other
officer of the Company, certifying the names and true signatures of the officers
of the Company authorized to sign the Transaction Documents;

(e) certified copies of the articles of incorporation and by-laws of the
Company;

(f) favorable opinions of:   (i) Reed Smith LLP, special counsel for the
Company, satisfactory to such Purchaser and substantially in the form of Exhibit
D-1 attached hereto, and as to such other matters as such Purchaser may
reasonably request, and (ii) Ballard Spahr LLP, special Maryland counsel for the
Company, satisfactory to such Purchaser and substantially in the form of Exhibit
D-2 attached hereto, and as to such other matters as such Purchaser may
reasonably request.  The Company hereby directs each such counsel to deliver
such opinion, agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such direction, and understands and agrees that each Purchaser
receiving such an opinion will and is hereby authorized to rely on such opinion;

(g) a favorable opinion of Vedder Price P.C., special counsel for PIM and the
Purchasers, as to such matters incident to the matters herein contemplated
related to the applicable Series of Notes as such Purchaser reasonably requests;

(h) a good standing or similar certificate for the Company from the appropriate
Governmental Authority of its jurisdiction of organization, dated as of a recent
date, and such other evidence of the status of the Company as such Purchaser may
reasonably request; and

(i) additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser prior to the applicable Closing
Day.

4B(2)Payment of Fees.  The Company shall have paid to or as directed by PIM any
fees due pursuant to or in connection with this Agreement, including the Draw
Fee due pursuant to Section 2B(8)(i) and any Delayed Delivery Fee due pursuant
to Section 2B(8)(iii).

4B(3)Representations and Warranties.  The representations and warranties of the
Company in Section 5 hereof shall, in each case, be correct when made and on and
as of such Closing Day.

4B(4)Performance; No Default.    The Company shall have performed and complied
with all agreements and conditions contained in this Agreement required to be
performed or complied with by it prior to or at such Closing Day, and after
giving effect to the issue and sale of the applicable Series of Notes (and the
application of the proceeds thereof pursuant to the requirements of Section
5.14) no Default or Event of Default shall have occurred and be continuing.

4B(5)Changes in Structure.  The Company shall not have changed its jurisdiction
of organization or been a party to any merger or consolidation or succeeded to
all or any substantial





10

--------------------------------------------------------------------------------

 

 



part of the liabilities of any other Person, at any time following the date of
the most recent financial statements referred to in Section 5.5.

4B(6)Purchase Permitted By Applicable Law, Etc.  Each Purchaser’s purchase of
Notes on such Closing Day shall (i) be permitted by the laws and regulations of
each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System), and (iii) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof.  If requested by
any Purchaser of Notes on such Closing Day, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as it may
reasonably specify to enable it to determine whether such purchase is so
permitted.

4B(7)Private Placement Number.  A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for each Series of Notes to be issued on the applicable Closing Day.

4B(8)Proceedings and Documents.  All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to each Purchaser purchasing Notes on the applicable
Closing Day and its special counsel, and each such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such counsel may reasonably
request.

5RepresentationS and Warranties of the Company.

The Company represents and warrants to each Purchaser that:

5.1Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Maryland, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the requisite power and authority to own or hold under lease the
Properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Transaction
Documents and to perform the provisions of the Transaction Documents which it is
required to perform.  The Company is organized in conformity with the
requirements for qualification as a REIT under the Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Code.





11

--------------------------------------------------------------------------------

 

 



5.2Authorization, Etc.

This Agreement, the Notes and the other Transaction Documents have been duly
authorized by all necessary action on the part of the Company, and each of this
Agreement and the other Transaction Documents (other than the Notes)
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.3Disclosure.

Neither this Agreement nor any other document, certificate or statement
furnished to PIM by or on behalf of the Company in connection herewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein not
misleading in light of the circumstances under which they were made, PIM
acknowledging that as to any projections furnished to PIM, the Company only
represents that the same were prepared in good faith on the basis of information
and estimates the Company believed to be reasonable at the time of the
preparation and delivery thereof.  There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the other documents, certificates and other writings
(including the Company’s most recent reports on Form 10-Q and Form 10-K and the
Company’s reports on Form 8-K filed during the period from January 1, 2014
through the date hereof) delivered to PIM by or on behalf of the Company.  Since
the date of the most recent audited balance sheet delivered pursuant to Section
7.1(b), or if no such balance sheet has been delivered, the most recent audited
balance sheet referred to in Section 5.5, there has been no change in the
financial condition, operations, business, Properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the other documents, certificates and other writings
delivered to PIM by or on behalf of the Company.

5.4Organization and Ownership of Equity in Subsidiaries; Affiliates.

(a) Schedule 5.4 contains complete and correct lists as of the date
hereof (i) of each of the Subsidiaries of the Company, showing, as to each such
Subsidiary,  whether such Subsidiary is an Unencumbered Asset Subsidiary, the
correct name thereof, the jurisdiction of its organization, the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares or units of each class issued and
outstanding, (ii) of each of the Company’s Affiliates, other than such Person’s
Subsidiaries, and (iii) of the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary owned by the Company and its Subsidiaries have been validly
issued, are fully





12

--------------------------------------------------------------------------------

 

 



paid and nonassessable and are owned by the Company or another Subsidiary free
and clear of any Lien except as disclosed on Schedule 5.4. 

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
Properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

5.5Financial Statements.

The Company has furnished each holder of Notes and each Purchaser of Accepted
Notes with the following financial statements:  (i) consolidated balance sheets
of the Company and its Subsidiaries as of the last day in each of the last three
Fiscal Years completed prior to the date as of which this representation is made
or repeated (other than Fiscal Years completed within 90 days prior to such date
for which audited financial statements have not been released), and consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for each such year, all certified by independent certified public
accountants of recognized international standing; and (ii) unaudited
consolidated balance sheets of the Company and its Subsidiaries as at the end of
the quarterly period (if any) most recently completed prior to such date and
after the end of the most recent Fiscal Year (other than quarterly periods
completed within 45 days prior to such date for which financial statements have
not been released) and unaudited consolidated statements of income and cash
flows of the Company and its Subsidiaries for the periods from the beginning of
the Fiscal Years in which such quarterly periods are included to the end of such
quarterly periods and the comparable quarterly period in the immediately
preceding Fiscal Year.  Such financial statements (including any related
schedules and/or notes) have been prepared in accordance with GAAP (subject, as
to interim statements, to changes resulting from year-end adjustments)
consistently applied throughout the periods involved and show all liabilities,
direct and contingent, of the Company and its Subsidiaries required to be shown
in accordance with such principles.  The balance sheets fairly present in all
material respects the consolidated financial condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of income, retained
earnings and cash flows fairly present the consolidated financial results of
their operations for the periods indicated.  The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in writing to the Purchasers.  No event has
occurred since the end of the most recent Fiscal Year for which such audited
financial statements





13

--------------------------------------------------------------------------------

 

 



have been furnished which has had or could reasonably be expected to have a
Material Adverse Effect.

5.6Compliance with Laws; Other Instruments, Etc.

The execution, delivery and performance by the Company of the Transaction
Documents will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any Property
of the Company or any of its Subsidiaries under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter (or
similar constitutive documents) or bylaws (or similar documents), or any other
agreement or instrument to which the Company or any of its Subsidiaries is bound
or by which the Company or any of its Subsidiaries or any of their respective
Properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any of its Subsidiaries, or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any of its Subsidiaries.

Neither the Company nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default, if uncured, could reasonably be expected to have a
Material Adverse Effect.

5.7Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement, the Notes or the other
Transaction Documents.

5.8Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the actual knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries or any Property of the Company or any of its
Subsidiaries in any court or before any arbitrator of any kind or before or by
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws or the USA PATRIOT Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9Taxes.

All tax returns required to be filed by the Company or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Company or any Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate



14

--------------------------------------------------------------------------------

 

 



proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided
or where the failure to so file or pay would not cause a Material Adverse
Effect.  The Company does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Company and each Subsidiary have been
made for all open years, and for its current fiscal period.

5.10Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Properties (other than Properties which are leased) that individually
or in the aggregate are Material, including all such Properties reflected in the
most recent audited balance sheet delivered pursuant to Section 7.1(b), or if no
such balance sheet has been delivered, the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.

5.11Licenses, Permits, Etc.

(a) The Company and its Subsidiaries own, possess or have the right to use
all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.

(b) To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

5.12Compliance with ERISA.

(a) The Company, each Subsidiary and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect.  None of the Company, any
Subsidiary or any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company, any
Subsidiary or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or pursuant to section 430 or 436 of the Code or
section 4068 of





15

--------------------------------------------------------------------------------

 

 



ERISA, other than such liabilities or Liens as would not be individually or in
the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.  Following the
effective date of the Pension Act, for any Plan which is subject to the Pension
Funding Rules, the funding target attainment percentage, within the meaning of
Section 303 of ERISA or Section 430 of the Code, for such Plan is not less than
100%.

(c) The Company, the Subsidiaries and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended Fiscal Year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60 (formerly known as Financial Accounting Standards Board Statement No.
106), without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

5.13Private Offering.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and other Institutional Investors (as defined in
clause (c) to the definition of such term), each of which has been offered the
Notes at a private sale for investment.  Neither the Company nor anyone acting
on its behalf has taken, or will take, any action that would constitute a
general solicitation with respect to the issuance or sale of the Notes or that
otherwise would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or the registration requirements
of any securities or blue sky laws of any applicable jurisdiction.





16

--------------------------------------------------------------------------------

 

 



5.14Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of each Series of Shelf Notes in
the manner described in the applicable Request for Purchase with respect to such
Series of Shelf Notes.  None of the proceeds of the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

5.15Existing Indebtedness for Borrowed Money;  Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness for Borrowed Money of the Company and its
Subsidiaries as of December 31, 2014 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranties thereof, if any), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness for Borrowed Money of the Company or any of its
Subsidiaries.

(b) Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its Property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.1.

(c) As of the date hereof, neither the Company nor any Subsidiary is a party to,
or otherwise subject to any provision contained in, any instrument evidencing
Indebtedness for Borrowed Money of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness for Borrowed
Money of the Company or any Subsidiary, except as specifically indicated in
Schedule 5.15.

5.16Foreign Assets Control Regulations, Etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited





17

--------------------------------------------------------------------------------

 

 



to, the Trading with the Enemy Act, the International Emergency Economic Powers
Act, the Comprehensive Iran Sanctions, Accountability and Divestment Act
(“CISADA”) or any similar law or regulation with respect to Iran or any other
country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (i), clause (ii) or clause (iii), a “Blocked Person”). 
Neither the Company nor any Controlled Entity has been notified that its name
appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws.  The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(d) (i)Neither the Company nor any Controlled Entity (1) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a United States of America or any non-United
States of America country or jurisdiction, including but not limited to, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (2) to the Company’s best knowledge, is under
investigation by any United States of America or non-United States of
America Governmental Authority for possible violation of Anti-Corruption Laws,
(3) has been assessed civil or criminal penalties under any Anti-Corruption
Laws, or (4) has been or is the target of sanctions imposed by the United
Nations or the European Union.

(ii)To the Company’s best knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a



18

--------------------------------------------------------------------------------

 

 



Governmental Official or a commercial counterparty for the purposes of:  (1)
influencing any act, decision or failure to act by such Government Official in
his or her official capacity or such commercial counterparty; (2) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty; or (3) inducing a Governmental Official or
a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case which is contrary to applicable law; and

(iii)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage, in each case which would cause
any holder of a Note to be in violation of applicable Anti-Corruption Laws.  The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable Anti-Corruption Laws.

5.17Status under Certain Statutes.

Neither the Company nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

5.18Environmental Matters.

(a) Neither the Company nor any Subsidiary has actual knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has actual knowledge of any claim or
has actual knowledge that any of its tenants has received any notice of any
claim, and neither the Company nor any Subsidiary has actual knowledge that any
proceeding has been instituted raising any claim against any tenant of the
Company or its Subsidiaries with respect to their use of any real properties or
other assets now or formerly owned, leased or operated by any of the Company or
its Subsidiaries, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has actual knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.





19

--------------------------------------------------------------------------------

 

 



(d) Neither the Company nor any Subsidiary has, and to the actual knowledge of
the Company and its Subsidiaries none of its tenants has, stored any material
quantities of Hazardous Materials on real properties now or formerly owned,
leased or operated by any of the Company or its Subsidiaries; and neither the
Company nor any Subsidiary has, and to the actual knowledge of the Company and
its Subsidiaries none of its tenants or any other Person has, disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect;

(e) To the actual knowledge of the Company and its Subsidiaries, the tenants of
the Company and its Subsidiaries have obtained all governmental approvals
required for the operation of the Properties under applicable Environmental
Laws, except such as could not reasonably be expected to result in a Material
Adverse Effect; and

(f) To the actual knowledge of the Company, all buildings on all real properties
now owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

5.19Stock of the Company.

As of the date hereof, the entire outstanding capital stock of the Company
consists of:  (i) Series C Cumulative Convertible Preferred Stock, 2,000,000
shares outstanding; and (ii) Common Stock, 35,540,762 shares outstanding.

5.20Condition of Property; Casualties; Condemnation.

To the actual knowledge of the Company or its Unencumbered Asset Subsidiaries,
and except such as has not had, and could not reasonably be expected to have, a
Material Adverse Effect, each Property owned by them (a) is in good repair,
working order and condition, normal wear and tear excepted, (b) is free of
structural defects, (c) is not subject to material deferred maintenance, and (d)
has and will have all building systems contained therein in good repair, working
order and condition, normal wear and tear excepted.  To the actual knowledge of
the Company or of any of its Subsidiaries, and except such as has not had, and
could not reasonably be expected to have, a Material Adverse Effect, none of the
Properties owned by them is currently affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation
of contracts, permits or concessions by a Governmental Authority, riot,
activities of armed forces or acts of God or of any public enemy.
 No condemnation or other like proceedings that has had, or could reasonably be
expected to result in, a Material Adverse Effect, are pending and served nor, to
the actual knowledge of the Company or its Subsidiaries, threatened against any
Property owned by it or any of its Subsidiaries in any manner whatsoever.  No
casualty has occurred to any such Property that could reasonably be expected to
have a Material Adverse Effect.

5.21Legal Requirements and Zoning.

To the actual knowledge of the Company and its Subsidiaries, the use and
operation of each Property owned by the Company or its Subsidiaries constitutes
a legal use under applicable





20

--------------------------------------------------------------------------------

 

 



zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any material
approvals, material restrictions of record or any material agreement affecting
any such Property (or any portion thereof).

5.22[Intentionally Omitted].

5.23Solvency.

The Company and each of its Subsidiaries are solvent, able to pay their debts as
they become due, and have sufficient capital to carry on their business as
currently conducted.

5.24Hostile Tender Offers.

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Acquisition.

6Representations of the Purchasers.

6.1Purchase for Investment.    Each Purchaser of any Series of Shelf Notes
severally represents that it is purchasing such Notes for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control.  Each such
Purchaser understands that such Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register such Notes.

6.2Source of Funds.

Each Purchaser of any Series of Shelf Notes severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
such Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or





21

--------------------------------------------------------------------------------

 

 



(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, represent more
than 20% of the total client assets managed by such QPAM, the conditions of Part
I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM,
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM, and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or





22

--------------------------------------------------------------------------------

 

 



(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

7Information as to the Company.

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

7.1Financial and Business Information.  The Company shall deliver to each holder
of Notes that is an Institutional Investor:

(a) Quarterly Statements — as soon as available, and in any event within 45 days
after the close of each of the first three (3) Fiscal Quarters of each Fiscal
Year of the Company a copy of the consolidated balance sheet of the Company and
its Subsidiaries as of the last day of such Fiscal Quarter and the consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
quarter and for the fiscal year-to-date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous Fiscal Year, prepared by the Company in accordance with
GAAP and certified to by its chief financial officer or another officer of the
Company acceptable to the Required Holders (the filing within the time period
specified above of the Company’s Form 10-Q for such Fiscal Quarter on the EDGAR
system shall satisfy this requirement);

(b) Annual Statements — as soon as available, and in any event within 90 days
after the end of each Fiscal Year of the Company, duplicate copies of

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii)consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

provided that the filing within the time period specified above of the Company’s
Form 10-K for such Fiscal Year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act,
provided that such annual report need not be filed until required to be filed
pursuant to SEC requirements) prepared in accordance with the



23

--------------------------------------------------------------------------------

 

 



requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(b);

(c) [Intentionally Omitted];

(d) Annual List of Subsidiaries.  As soon as available, and in any event within
90 days after the close of each Fiscal Year of the Company, a complete and
correct list that identifies as of the close of such Fiscal Year each of the
Subsidiaries of the Company, showing, as to each such Subsidiary,  whether such
Subsidiary is an Unencumbered Asset Subsidiary, the correct name thereof, the
jurisdiction of its organization, the percentage of shares of each class of its
capital stock or similar equity interests outstanding owned by the Company and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares or
units of each class issued and outstanding;

(e) Annual Projections — as soon as available, and in any event within 90 days
after the last day of each Fiscal Year of the Company, a copy of the Company’s
consolidated projections for the then current Fiscal Year of revenues, expenses
and balance sheet on a quarter-by-quarter basis, with such projections in
reasonable detail prepared by the Company and in form satisfactory to the
Required Holders (which shall include a summary of all significant assumptions
made in preparing such business plan);

(f) SEC and Other Reports — promptly upon their becoming available, (i) one copy
of each financial statement, report or notice sent by the Company or any
Subsidiary to its principal lending banks as a whole (excluding any information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability), and
(ii) each report on Form 8-K (or any similar successor form) and all amendments
thereto (which documents may be delivered by email) filed by the Company or any
Subsidiary with the SEC;

(g) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(h) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(i) Other Notices — promptly after knowledge thereof shall have come to the
attention of any Responsible Officer of the Company, written notice of any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against the





24

--------------------------------------------------------------------------------

 

 



Company or any Subsidiary or any of their Property which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(j) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or

(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; and

(k) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.

7.2Officer’s Certificate.  Each set of financial statements delivered to a
holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer, substantially in the
form of Exhibit E attached hereto, setting forth:

(a) Covenant Compliance — (x) the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.2, Section 10.3, Section 10.9 and the requirements of
any additional Financial Covenants incorporated herein pursuant to Section 10.10
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, (i)
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence, and (ii) a reconciliation
from GAAP, as reflected in the statements then being furnished, to the
calculation of the financial covenants in





25

--------------------------------------------------------------------------------

 

 



Section 10.2, Section 10.3, Section 10.9 and any additional Financial Covenants
incorporated herein pursuant to Section 10.10, after giving effect to the
exclusion from GAAP of the effects of Accounting Standards Codification
825-10-25 (previously referred to as SFAS 159) or any successor or similar
provision to the extent it relates to “fair value” accounting for liabilities),
and (y) a listing of the Unencumbered Assets and Qualified Mortgage Loans as of
the end of the quarterly or annual period covered by the statements then being
furnished; and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

7.3Visitation.  The Company shall permit the representatives of each holder of
Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

8Prepayment of the Notes.

The Series A Notes, the Series B Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in Section 8.1.  The Series A
Notes, the Series B Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in Section 8.2.





26

--------------------------------------------------------------------------------

 

 



8.1Required Prepayments.

(a) Series A-1 Notes.  As provided therein, the entire unpaid principal balance
of the Series A-1 Notes shall be due and payable on the stated maturity date
thereof.

(b) Series A-2 Notes.    On January 14, 2014 and on each January 14 thereafter
to and including January 14, 2018 the Company will prepay $4,166,666.67
principal amount (or such lesser principal amount as shall then be outstanding)
of the Series A-2 Notes at par and without payment of the Make-Whole Amount or
any premium; provided that upon any partial prepayment of the Series A-2 Notes
pursuant to Section 8.2 or any partial purchase of Series A-2 Notes pursuant to
Section 8.5, the principal amount of each required prepayment of the Series A-2
Notes becoming due under this Section 8.1(b) on and after the date of such
prepayment or purchase shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Series A-2 Notes is reduced as a result of such
prepayment or purchase.

(c) Series B Notes, Series C Notes, Series D Notes and Shelf Notes.    Each
Series B Note, each Series C Note, each Series D Note and each Shelf Note shall
be subject to required prepayments, if any, set forth therein; provided that
upon any partial prepayment of any such Series of Notes pursuant to Section 8.2,
the principal amount of each required prepayment of such Note becoming due on
and after the date of such partial prepayment shall be reduced in the same
proportion as the aggregate principal amount of such Note is reduced as a result
of such prepayment.

8.2Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $1,000,000 (and
increments of $100,000 in excess thereof) of the aggregate principal amount of
the Notes of such Series then outstanding in the case of a partial prepayment,
or such lesser principal amount of the Notes of such Series as shall then be
outstanding, at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.  The Company will give each holder
of Notes of such Series written notice of each optional prepayment under this
Section 8.2 not less than 5 Business Days and not more than 60 days prior to the
date (which shall be a Business Day) fixed for such prepayment.  Each such
notice shall specify such date, the Series of Notes to be prepaid, the aggregate
principal amount of such Notes to be prepaid on such date, the principal amount
of each Note of such Series held by the registered holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid.

8.3Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of each Series under Section
8.1(b) or Section 8.2, the principal amount prepaid shall be allocated among the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
prepaid.



27

--------------------------------------------------------------------------------

 

 



8.4Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any.  From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Company and cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.

8.5Purchase of Notes.

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with the terms of this Agreement and the Notes of such
Series, or (ii) pursuant to a written offer to purchase any outstanding Notes of
such Series made by the Company or an Affiliate pro rata to the holders of all
Notes of such Series at the time outstanding upon the same terms and
conditions.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement, and no Notes may be issued in substitution or
exchange for any such Notes.

8.6Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the ask side yields reported, as
of 10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, for actively traded
United States treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date on the display



28

--------------------------------------------------------------------------------

 

 



designated as “Page PX1” on Bloomberg Financial Markets (“Bloomberg”) (or, if
Bloomberg shall cease to report such yields on Page PX1 or shall cease to be
PIM’s customary source of information for calculating make-whole amounts on
privately placed notes, then such source as is then PIM’s customary source of
such information), or if such yields shall not be reported as of such time or
the yields reported as of such time shall not be ascertainable, (ii) the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the second Business Day next
preceding the Settlement Date with respect to such Called Principal, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded United States treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  Such implied yield shall be determined, if necessary, by (a)
converting United States treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice, and (b) interpolating linearly
between (1) the actively traded United States treasury security with the
maturity closest to and greater than the Remaining Average Life of such Called
Principal, and (2) the actively traded United States treasury security with the
maturity closest to and less than the Remaining Average Life of such Called
Principal.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

9Affirmative Covenants

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

9.1Compliance with Laws and Contractual Obligations.    (a)  Without limiting
Section 10.12, the Company will, and will cause each of its Subsidiaries to,
comply with (i) all laws, ordinances or governmental rules or regulations to
which each of them is subject,



29

--------------------------------------------------------------------------------

 

 



including, without limitation, ERISA, the USA PATRIOT Act, Environmental Laws,
and the other laws and regulations that are referenced in Section 5.16, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective Properties or to the conduct of their respective businesses and (ii)
all contractual obligations, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations or non-compliance with
such contractual obligations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Without limiting the agreements set forth in Section 9.1(a) above, for each
of its owned Properties, respectively, the Company will, and will cause each of
its Subsidiaries to, require that each tenant and subtenant, if any, of any of
the Properties or any part thereof, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:  (i) comply in all material respects
with all applicable Environmental Laws; (ii) obtain and maintain in full force
and effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Properties; (iii) cause to be
cured any material violation by it or at any of the Properties of applicable
Environmental Laws; (iv) not allow the presence or operation at any of the
Properties of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (v) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in de minimis
amounts; (vi) within ten (10) Business Days notify the holders of Notes in
writing of, and provide any reasonably requested documents upon learning of, any
of the following in connection with the Company or any Subsidiary or any of the
Properties:  (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law, (2) any material Environmental Claim, (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material, (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law, or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (vii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law; (viii) abide
by and observe any restrictions on the use of the Properties imposed by any
Governmental Authority as set forth in a deed or other instrument affecting the
Company’s or any Subsidiary’s interest therein; (ix) promptly provide or
otherwise make available to the holders of Notes any reasonably requested
environmental record concerning the Properties which the Company or any
Subsidiary possesses or can reasonably obtain; and (x) perform, satisfy, and
implement any operation or maintenance actions required by any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.

9.2Insurance.    The Company will, and will cause each of its Subsidiaries to,
maintain and cause their respective tenants to maintain, with financially sound
and reputable



30

--------------------------------------------------------------------------------

 

 



insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business, similarly situated, and operating like Properties.  The Company shall,
upon the request of the Required Holders, furnish to the holders of Notes
certificates of insurance setting forth in summary form the nature and extent of
the insurance maintained on the Properties.

9.3Maintenance of Properties.  The Company will, and will cause each of its
Subsidiaries to, maintain and keep, or cause to be maintained and kept
(including, without limitation, by their respective tenants), their respective
Properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.4Payment of Taxes and Claims.  The Company will cause each of its tenants to
duly pay and discharge, all taxes, rates, assessments, fees, and governmental
charges upon or against it or its Property relating to such Property, that
individually or collectively would materially impair the value of such Property,
and in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
Properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on Properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if (i)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

9.5Maintenance of Existence, Etc.  Subject to Section 10.3, the Company will at
all times preserve and keep in full force and effect its corporate or similar
existence and the corporate or similar existence of each of its Subsidiaries
(unless merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.



31

--------------------------------------------------------------------------------

 

 



9.6Books and Records.  The Company will, and will cause each of its Subsidiaries
to, maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7Maintenance of REIT Status.  The Company will, at all times, conduct its
affairs and the affairs of its Subsidiaries in a manner so as to continue to
qualify as a REIT and elect to be treated as a REIT under all applicable laws,
rules and regulations.

9.8Listing of Common Stock; Filing of Reports.  The Company will (i) at all
times cause its common stock to be duly listed on the New York Stock Exchange,
the American Stock Exchange or the National Association of Securities Dealers
Automated Quotation or other national stock exchange, and (ii) timely file all
reports required to be filed by it with the New York Stock Exchange, the
American Stock Exchange or the National Association of Securities Dealers
Automated Quotation and the Securities and Exchange Commission.

9.9Limitations on Guaranties of Indebtedness.  Concurrent with (i) any
Subsidiary issuing Unsecured Debt or becoming a guarantor or other obligor with
respect to Unsecured Debt, or (ii) any Secured Debt becoming Unsecured Debt, the
Company shall cause each Subsidiary described in clause (i) and each Subsidiary
which is the issuer or a guarantor or other obligor with respect to Unsecured
Debt described in clause (ii) (if the applicable Subsidiary is not then a
guarantor or other obligor of the Notes) to execute and deliver to the holders
of the Notes a guaranty of the obligations evidenced by the Notes, together with
such other instruments, documents, certificates and opinions reasonably required
by the Required Holders in connection therewith, each of the foregoing being in
form and substance customary and appropriate for financings of this type.

9.10Information Required by Rule 144A.  Upon the request of the holder of any
Note, the Company will promptly provide to such holder, and to any Qualified
Institutional Buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act.

10Negative Covenants.

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

10.1Liens, Etc.    The Company will not, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided,  however, that the foregoing shall not apply to nor
operate to prevent any Permitted Liens.  Without limitation of the immediately
preceding sentence, the Company will not permit any Principal Credit Facility
(including the Credit Agreement and the 2012 Note Agreement) to be secured by
any consensual Lien unless the Notes are simultaneously secured pursuant to
terms and provisions, including an intercreditor agreement, satisfactory to the
Required Holders.



32

--------------------------------------------------------------------------------

 

 



10.2Investments, Acquisitions, Loans and Advances.    The Company will not, nor
will it permit any Subsidiary to, (i) directly or indirectly, make, retain or
have outstanding any investments (whether through the purchase of stock or
obligations or otherwise) in any Person, real property or improvement on real
property, or any loans, advances, lines of credit, mortgage loans or other
financings (including pursuant to sale/leaseback transactions) to any other
Person, or (ii) acquire any real property, improvements on real property or all
or any substantial part of the assets or business of any other Person or
division thereof; provided,  however, that the foregoing shall not apply to nor
operate to prevent:

(a) investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

(c) investments in certificates of deposit issued by any Lender (as defined in
the Credit Agreement) or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f) the Company’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(g) intercompany loans or advances made from time to time among the Company and
its Subsidiaries for general company purposes;

(h) investments in Permitted Acquisitions, other than those described in clauses
(j), (k) or (l) below;

(i) investments held by the Company and its Subsidiaries as of the date hereof
and disclosed in Schedule 10.2;

(j) investments in joint ventures which are Permitted Acquisitions and are in an
amount not to exceed in the aggregate at any one time outstanding 15% of the
Total Asset Value of the Company and its Subsidiaries at such time;





33

--------------------------------------------------------------------------------

 

 



(k) investments in Assets Under Development which are Permitted Acquisitions and
are in an amount not to exceed in the aggregate at any one time outstanding 20%
of the Total Asset Value of the Company and its Subsidiaries at such time;

(l) investments in Redevelopment Asset which are Permitted Acquisitions and are
in an amount not to exceed in the aggregate at any one time outstanding 20% of
the Total Asset Value of the Company and its Subsidiaries at such time;

(m) investments received in connection with a workout of any obligation owed to
the Company or its Subsidiaries; and

(n) investments other than those otherwise permitted under this Section in an
amount not to exceed in the aggregate at any one time outstanding 15% of the
Total Asset Value of the Company and its Subsidiaries at such time.

Investments made after the date hereof of the type described in Sections (j),
(k), (l) and (n) immediately preceding shall at no time exceed in the aggregate
at any one time outstanding 30% of the Total Asset Value of the Company and its
Subsidiaries at such time.  In determining the amount of investments,
acquisitions, loans, and advances permitted under this Section, investments and
acquisitions shall always be taken at the original cost thereof (regardless of
any subsequent appreciation or depreciation therein), and loans and advances
shall be taken at the principal amount thereof then remaining unpaid.

10.3Mergers, Consolidations and Sales.    The Company will not merge or
consolidate with or into, or convey, transfer or otherwise dispose of (whether
in one transaction or a series of transactions) any of its Property (whether now
owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, or permit any Subsidiary to do so; provided,  however,
that the Company may merge or consolidate with another Person, including a
Subsidiary, if (A) the Company is the surviving corporation, (B) the Company
will be in pro forma compliance with all provisions of this Agreement upon and
after such merger or consolidation, and (C) the Company will not engage in any
material line of business substantially different from that engaged in on the
date hereof and; provided further, that so long as no Default or Event of
Default exists this Section shall not apply to nor operate to prevent:

(a) the sale, transfer or other disposition of Property of the Company and its
Subsidiaries to one another in the ordinary course of its business;

(b) the merger of any Subsidiary with and into the Company or any other
Subsidiary, provided that, in the case of any merger involving the Company, the
Company is the corporation surviving the merger;

(c) the sale, transfer or other disposition of (i) any tangible personal
property that, in the reasonable business judgment of the Company or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business, or (ii) for the avoidance of doubt, capital stock
of the Company held by the Company as treasury stock; and

(d) the sale, transfer or other disposition of Property of the Company or any
Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction);





34

--------------------------------------------------------------------------------

 

 



provided, that if the Gross Book Value of such sale, transfer or disposition
during any Fiscal Quarter exceeds $10,000,000 and together with any other sales,
transfers or dispositions made during such Fiscal Quarter in the aggregate
exceed an amount equal to $100,000,000, then for such sales, transfers or
dispositions, the Company shall provide to the holders of Notes covenant
calculations for the covenants contained in Section 10.9, showing that, after
giving effect to such sales, transfers or dispositions, the Company shall be in
pro forma compliance with such covenants for the Fiscal Quarter then most
recently ended for which financial statements have been provided hereunder.

10.4No Burdensome Contracts With Affiliates.    The Company shall not, nor shall
it permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Company or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

10.5No Changes in Fiscal Year.    The Fiscal Year of the Company ends on
December 31st of each year; and the Company shall not change its Fiscal Year
from its present basis.

10.6Change in the Nature of Business.    The Company will not, nor shall it
permit any Subsidiary to, engage in any business or activity if as a result the
general nature of the business of the Company and its Subsidiaries would be
changed in any material respect from the general nature of the business engaged
in by it as of the date hereof.  As of the date hereof, the general nature of
the business of the Company and its Subsidiaries is primarily the business of
the acquisition, financing and ownership of Senior Housing Assets and other
business activities incidental thereto.

10.7Use of Proceeds of Notes.    The Company will not use the credit extended
under this Agreement for any purpose other than solely the purposes set forth
in, or otherwise contemplated by, Section 5.14 hereof.

10.8No Restrictions.    Except as provided herein, the Company will not, nor
will it permit any Subsidiary (except for bankruptcy remote subsidiaries
established in connection with (i) any securitization or participation
transaction or with any Permitted Lien, or (ii) any ownership of fee simple real
estate Properties not exceeding $200,000,000 individually or in the aggregate)
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of the Company or any Subsidiary to:  (a) pay dividends or make any
other distributions on any Subsidiary’s capital stock or other equity interests
owned by the Company or any other Subsidiary, (b) pay any indebtedness owed to
the Company or any other Subsidiary, (c) make loans or advances to the Company
or any other Subsidiary, (d) transfer any of its Property to the Company or any
other Subsidiary, provided however, that the foregoing does not impose any
limitation on transfers of property that is subject to a Permitted Lien, or (e)
guarantee the obligations evidenced by the Notes or under this Agreement and/or
grant Liens on its assets to a collateral agent for the ratable benefit of the
holders from time to time of the Notes, the 2012 Noteholders, the Lenders under
(and as defined in) the Credit Agreement and other indebtedness as required by
the Transaction Documents.





35

--------------------------------------------------------------------------------

 

 



10.9Financial Covenants.

(a) Maximum Total Indebtedness to Total Asset Value Ratio.  As of the last day
of each Fiscal Quarter of the Company, the Company shall not permit the ratio of
Total Indebtedness to Total Asset Value to be greater than 0.50 to 1.00.

(b) Maximum Secured Debt to Total Asset Value Ratio.  As of the last day of each
Fiscal Quarter of the Company, the Company shall not permit the ratio of Secured
Debt to Total Asset Value to be greater than 0.35 to 1.00.

(c) Maximum Unsecured Debt to Unencumbered Asset Value.  As of the last day of
each Fiscal Quarter of the Company, the Company shall not permit the ratio of
Unsecured Debt of the Company and its Subsidiaries to Unencumbered Asset Value
to be greater than 0.60 to 1.00.

(d) Minimum EBITDA to Fixed Charges Ratio.  As of the last day of each Rolling
Period of the Company, the Company shall not permit the ratio of EBITDA for such
Rolling Period to Fixed Charges for such Rolling Period to be less than 1.50 to
1.00.

(e) Maintenance of Tangible Net Worth.  The Company shall not permit at any time
Tangible Net Worth to be less than the sum of (a) $472,485,456 plus (b) 75% of
the aggregate net proceeds received by the Company or any of its Subsidiaries
after October 14, 2014 in connection with any offering of capital stock or other
equity interests of the Company or the Subsidiaries, but only to the extent that
such net proceeds are not used to redeem existing capital stock or other equity
interests of the Company or the Subsidiaries.

(f) Minimum Eligible Property NOI to Interest Expense on Unsecured Debt
Ratio.  As of the last day of each Rolling Period of the Company, the Company
shall not permit the ratio of Eligible Property NOI for such Rolling Period to
Interest Expense on Unsecured Debt for such Rolling Period to be less than 2.00
to 1.00.

10.10Two-Way Most Favored Lender.    If at any time after October 14, 2014 the
Credit Agreement is amended or otherwise modified, or any agreement related to
the Credit Agreement is entered into or is amended or otherwise modified, and as
a result of any of the foregoing any Financial Covenant for the Bank Facility is
modified (whether in a manner to be more beneficial or less beneficial to the
lenders under the Credit Agreement) or eliminated, or any Financial Covenant is
added for the Bank Facility (in each such case, a “Modified Bank Financial
Covenant”), then (i) the corresponding Financial Covenant in this Agreement
shall be deemed automatically modified in such manner or eliminated, as the case
may be, or such additional Financial Covenant for the Bank Facility shall be
deemed automatically incorporated by reference, in each case mutatis mutandis,
as if such modified or additional Financial Covenant were set forth fully herein
or such eliminated Financial Covenant were deleted herefrom, as applicable, and
(ii) the Company shall promptly, and in any event within five (5) Business Days
after entering into any such Modified Bank Financial Covenant, advise the
holders of Notes in writing of such Modified Bank Financial
Covenant.  Thereafter, upon the request of the Required Holders, the Company
shall enter into an amendment to this Agreement with the Required Holders
evidencing the incorporation of such Modified Bank Financial Covenant, it being
agreed



36

--------------------------------------------------------------------------------

 

 



that any failure to make such request or to enter into any such amendment shall
in no way qualify or limit the effectiveness of the deemed modification or
elimination, as the case may be, of the applicable Financial Covenant in this
Agreement, or the incorporation by reference into this Agreement of the
applicable additional Financial Covenant, in each case as described in clause
(i) of the immediately preceding sentence.

Notwithstanding anything to the contrary in the immediately preceding paragraph
of this Section 10.10:  (a) no such modification of a Financial Covenant
hereunder that would be less beneficial to the holders of the Notes, and no such
elimination hereunder of a Financial Covenant, shall be effective if a Default
or Event of Default has occurred and is continuing immediately prior to the time
such Modified Bank Financial Covenant becomes effective; (b) no modification or
series of modifications effected pursuant to the provisions of this
Section 10.10 shall be effective to (w) increase the maximum permitted ratio of
Total Indebtedness to Total Asset Value as set forth in Section 10.9(a) of this
Agreement to a level greater than 0.60 to 1.00 (assuming such Financial Covenant
were calculated on a basis consistent with the manner in which it is calculated
on the date hereof pursuant to this Agreement) or eliminate such Financial
Covenant set forth in Section 10.9(a) from this Agreement, (x) increase the
maximum permitted ratio of Secured Debt to Total Asset Value as set forth in
Section 10.9(b) of this Agreement to a level greater than 0.40 to 1.00 (assuming
such Financial Covenant were calculated on a basis consistent with the manner in
which it is calculated on the date hereof pursuant to this Agreement) or
eliminate such Financial Covenant set forth in Section 10.9(b) from this
Agreement, (y) (i) increase the maximum permitted ratio of Unsecured Debt of the
Company and its Subsidiaries to Unencumbered Asset Value as set forth in Section
10.9(c) of this Agreement to a level greater than 0.6667 to 1.00 (assuming such
Financial Covenant were calculated on a basis consistent with the manner in
which it is calculated on the date hereof pursuant to this Agreement), or (ii)
modify the definition of “Capitalization Rate” such that the capitalization rate
for ALFs would be lower than 7.00%, the capitalization rate for continuum of
care facilities would be lower than 7.50%, any capitalization rate set forth in
such definition on the date hereof as 10% would be lower than 8.50%, or any
capitalization rate set forth in such definition on the date hereof as 11.5%
would be lower than 11.5%, or (iii) eliminate such Financial Covenant set forth
in Section 10.9(c) from this Agreement unless (1) such Financial Covenant is
replaced with a Financial Covenant prohibiting the ratio of Total Asset Value
(but computed solely for unencumbered assets of the Company and its
Subsidiaries) to Unsecured Debt, or a formulation for such replacement Financial
Covenant which is substantially similar thereto, from being less than 1.50 to
1.00 as of the last day of each Fiscal Quarter of the Company, (2) a customary
priority debt covenant satisfactory to the Required Holders is added to
Section 10.9 and (3) Section 10.1 is modified in a manner consistent with such
newly added priority debt covenant and reasonably satisfactory to the Required
Holders, provided that if such Financial Covenant set forth in Section 10.9(c)
is eliminated as provided in this clause (y)(iii), then the immediately
preceding clauses (y)(i) and (y)(ii) will not be applicable or (z) decrease the
minimum required ratio of EBITDA for any Rolling Period to Fixed Charges for
such Rolling Period as set forth in Section 10.9(d) of this Agreement to a level
less than 1.50 to 1.00 (assuming such Financial Covenant were calculated on a
basis consistent with the manner in which it is calculated on the date hereof
pursuant to this Agreement) or eliminate such Financial Covenant set forth in
Section 10.9(d) from this Agreement; and (c) in the event the Bank Facility is
terminated, all Financial Covenants hereunder shall be unaffected and shall
remain in effect in the same manner as they existed immediately prior to such
termination. 



37

--------------------------------------------------------------------------------

 

 



10.11Redemption of Stock, Etc.    The Company will not, and will not permit any
Subsidiary to, (a) redeem, purchase or otherwise acquire, refinance or repay any
preferred stock of the Company or any Subsidiary if an Event of Default exists
at such time or immediately after giving effect thereto, or (b) redeem, purchase
or otherwise acquire, refinance or repay any preferred stock of the Company or
any Subsidiary with the proceeds from, or in exchange for, the issuance of
capital stock which is mandatorily redeemable, preferred stock which is
redeemable at the election of the holder thereof or preferred stock with respect
to which any holder thereof has a put or similar right to require the Company or
any Subsidiary to purchase, re-purchase or otherwise acquire such preferred
stock.

10.12Terrorism Sanctions Regulations.    The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

11Events Of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) The Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than three Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 9.5 (to the extent that Section 9.5 pertains to the
maintenance and keeping in full force and effect of the Company’s existence),
9.9 or 10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any other Transaction Document and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default, and (ii) the Company receiving written notice
of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Section 11); or





38

--------------------------------------------------------------------------------

 

 



(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for Borrowed Money that is
outstanding beyond any period of grace provided with respect thereto, or (ii)
the Company or any Subsidiary is in default in the performance of or compliance
with any term of any evidence of any Indebtedness for Borrowed Money or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness for
Borrowed Money has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness for Borrowed Money to be), due and payable
before its stated maturity or before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness for Borrowed Money to convert such
Indebtedness for Borrowed Money into equity interests), (x) the Company or any
Subsidiary has become obligated to purchase or repay Indebtedness for Borrowed
Money before its regular maturity or before its regularly scheduled dates of
payment, or (y) one or more Persons have the right to require the Company or any
Subsidiary so to purchase or repay such Indebtedness for Borrowed Money;
provided that (i) the aggregate amount of all Indebtedness for Borrowed Money to
which such a payment default shall occur and be continuing or such a failure or
other event causing or permitting acceleration (or resale to the Company or any
Subsidiary) shall occur and be continuing exceeds 3% of the Applicable Total
Asset Value or (ii) if such default results solely from a payment not paid when
due, there shall be a five (5) day cure period so long as the maturity date with
respect to the subject Indebtedness for Borrowed Money has not been accelerated;
or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of the Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of the Subsidiaries, or any such
petition shall be filed against





39

--------------------------------------------------------------------------------

 

 



the Company or any of the Subsidiaries and such petition shall not be dismissed
within 60 days; or

(i) one or more final judgments or orders (including any such final order
enforcing a binding arbitration decision) for the payment of money in an
aggregate amount in excess of $25,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing) are rendered against one or more of the Company and its Subsidiaries
and which judgments or orders are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 30
days after the expiration of such stay;

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of the
Pension Funding Rules for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under the
Pension Funding Rules, (ii) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect; or

(k) a Change of Control shall occur; or

(l) [Intentionally Omitted]; or

(m) there shall be a determination from the applicable Governmental Authority
from which no appeal can be taken that the Company’s tax status as a REIT has
been lost; or

(n) the Company at any time hereafter fails to cause its common stock to be duly
listed on the New York Stock Exchange, the American Stock Exchange or the
National Association of Securities Dealers Automated Quotation; or

(o) any provision of any Transaction Document shall for any reason (other than
pursuant to the terms thereof) cease to be valid and binding on or enforceable
in any material respect against the Company, or the Company shall so state in
writing.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.



40

--------------------------------------------------------------------------------

 

 



12Remedies On Default, Etc.

12.1Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, in addition to any action that may be taken pursuant to Section
12.1(c), any holder or holders of Notes at the time outstanding affected by such
Event of Default may at any time, at its or their option, by notice or notices
to the Company, declare all the Notes held by it or them to be immediately due
and payable.

(c) If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes of any Series at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes of such Series then outstanding to be immediately
due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

12.2Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3Rescission.

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than a
majority in principal amount of the Notes



41

--------------------------------------------------------------------------------

 

 



of such Series then outstanding, by written notice to the Company, may rescind
and annul any such declaration and its consequences if (a) the Company has paid
all overdue interest on the Notes of such Series, all principal of and
Make-Whole Amount, if any, on any Notes of such Series that are due and payable
and are unpaid other than by reason of such declaration, and all interest on
such overdue principal and Make-Whole Amount, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes of
such Series, at the Default Rate, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

12.4No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

13Registration; Exchange; Substitution Of Notes.

13.1Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.  The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

13.2Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in



42

--------------------------------------------------------------------------------

 

 



writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more replacement Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note.  Each such replacement Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note so surrendered.  Each such replacement
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $1,000,000; provided that if necessary to enable the registration
of transfer by a holder of its entire holding of Notes of a Series, one Note may
be in a denomination of less than $1,000,000.  Any transferee, by its acceptance
of a Note registered in its name (or the name of its nominee), shall be deemed
to have made the representation set forth in Section 6.2.

13.3Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof, within
ten Business Days thereafter, the Company at its own expense shall execute and
deliver, in lieu thereof, a replacement Note, dated and bearing interest from
the date to which interest shall have been paid on such lost, stolen, destroyed
or mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon; provided, that in no event
shall the Company be required to pay any interest or principal with respect to a
replacement Note if such amounts have previously been paid with respect to the
original Note.

14Payments On Notes.

14.1Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of



43

--------------------------------------------------------------------------------

 

 



payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

14.2Home Office Payment.

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose, in the case of the Series A Notes or the Series B
Notes, on the Purchaser Schedule Relating to Series A Notes or Purchaser
Schedule Relating to Series B Notes, as applicable, attached hereto as Schedule
A and, in the case of any Series C Note, any Series D Note or any Shelf Note, on
the Purchaser Schedule attached to the Confirmation of Acceptance with respect
to such Note, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by any Purchaser or its nominee such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a replacement Note or Notes pursuant to Section 13.2.  The Company
will afford the benefits of this Section 14.2 to any Institutional Investor that
is the direct or indirect transferee of any Note purchased by any Purchaser
under this Agreement and that has made the same agreement relating to such Note
as each Purchaser has made in this Section 14.2.

15Expenses, Etc.

15.1Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by PIM, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation:  (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any of the other Transaction
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes and the other Transaction Documents.  The
Company will pay, and will save PIM, each



44

--------------------------------------------------------------------------------

 

 



Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders.

15.2Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16Survival Of Representations And Warranties; Entire Agreement.

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any of the other Transaction Documents shall be
deemed representations and warranties of the Company under this Agreement or
such other Transaction Document.  Subject to the preceding sentence, this
Agreement, the Notes and the other Transaction Documents embody the entire
agreement and understanding among PIM, the Purchasers and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

17Amendment And Waiver.

17.1Requirements.

This Agreement, the Notes and the other Transaction Documents may be amended,
and the Company may take any action herein or therein prohibited, or omit to
perform any act herein required to be performed by it, if the Company shall
obtain the written consent to such amendment, action or omission to act, of the
Required Holder(s) of the Notes of each Series except that, (i) with the written
consent of the holders of all Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Notes of
all Series, at the time outstanding (and not without such written consents), the
Notes of such Series may be amended or the provisions thereof waived to change
the maturity thereof, to change or affect the principal thereof, or to change or
affect the rate or time of payment of interest on or any Make-Whole Amount
payable with respect to the Notes of such Series, (ii) without the written
consent of the holder or holders of all Notes at the time outstanding, no
amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of Section 12 or this Section 17 insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of PIM
(and not without the written consent of PIM) the provisions of Section 2B may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall



45

--------------------------------------------------------------------------------

 

 



have become Accepted Notes prior to such amendment or waiver), and (iv) with the
written consent of all of the Purchasers which shall have become obligated to
purchase Accepted Notes of any Series (and not without the written consent of
all such Purchasers), any of the provisions of Sections 2B and 4 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes.  Each holder of any
Note at the time or thereafter outstanding shall be bound by any consent
authorized by this Section 17, whether or not such Note shall have been marked
to indicate such consent, but any Notes issued thereafter may bear a notation
referring to any such consent.

17.2Solicitation of Holders of Notes.

(a) Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

17.3Binding Effect. Etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes



46

--------------------------------------------------------------------------------

 

 



or any Series thereof, or have directed the taking of any action provided herein
or in the Notes or any Series thereof to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes or
any Series thereof then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

18Notices.

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid).  Any such notice must be
sent:

(i)if to any Series A Purchaser or its nominee or any Series B Purchaser or its
nominee, to such Person at the address specified for such communications in the
Purchaser Schedule Relating to Series A Notes or Purchaser Schedule Relating to
Series B Notes, as applicable, attached hereto as Schedule A and, in the case of
a Purchaser of any Series C Note or its nominee, any Series D Note or its
nominee, or any Shelf Note or its nominee, to such Person at the address
specified for such communications in the Purchaser Schedule attached to the
Confirmation of Acceptance with respect to such Shelf Note, or at such other
address as such Person or it shall have specified to the Company in writing;

(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing; or

(iii)if to the Company, at its address set forth at the beginning hereof to the
attention of the Chief Financial Officer, or at such other address as the
Company, shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified.  Any communication pursuant to
Section 2 shall be made by the method specified for such communication in
Section 2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a facsimile
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
number that is listed for the party receiving the communication on the
Information Schedule or at such other facsimile number as the party receiving
the information shall have specified in writing to the party sending such
information.

19Reproduction Of Documents.

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements,



47

--------------------------------------------------------------------------------

 

 



certificates and other information previously or hereafter furnished to any
Purchaser, may be reproduced by such Purchaser by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and such
Purchaser may destroy any original document so reproduced.  To the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit any
party hereto from contesting any such reproduction to the same extent that it
could contest the original, or from introducing evidence to demonstrate the
inaccuracy of any such reproduction.

20CONFIDENTIALITY.

For the purposes of this Section 20,  “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary,
or (d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.  Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party, or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each holder of a Note, by its acceptance of a



48

--------------------------------------------------------------------------------

 

 



Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

21MISCELLANEOUS.

21.1Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

21.2Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on the next
succeeding New York Business Day without including the additional days elapsed
in the computation of the interest payable on such next succeeding New York
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

21.3Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
GAAP.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and (ii)
all financial statements shall be prepared in accordance with GAAP.  If, after
the date of this Agreement, there shall occur any change in GAAP from those used
in the preparation of the financial statements referred to in Section 7.1(b)
hereof for the Fiscal Year ended December 31, 2012 and such change shall result
in a change in the method of calculation of any financial covenant, standard or
term found in this Agreement, either the Company or the Required Holders may by
notice to the holders of the Notes and the Company, respectively, require that
the holders of the Notes and the Company negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Company and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Company or the
Required Holders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 21.3,



49

--------------------------------------------------------------------------------

 

 



financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles.

21.4Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

21.5Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

21.6Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

21.7Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

21.8Jurisdiction and Process.    (a)  The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the Company irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any





50

--------------------------------------------------------------------------------

 

 



holder of Notes in any suit, action or proceeding of the nature referred to in
Section 21.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding, and (ii) shall, to the fullest extent permitted by applicable
law, be taken and held to be valid personal service upon and personal delivery
to it.  Notices hereunder shall be conclusively presumed received as evidenced
by a delivery receipt furnished by the United States Postal Service or any
reputable commercial delivery service.

(c) Nothing in this Section 21.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

21.9Waiver of Jury Trial.    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if an action or other proceeding is
brought in the State of California and if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them concerning this Agreement,
the Notes, the other Transaction Documents and the matters contemplated hereby
or thereby (each, a “Claim”), including any and all questions of law or fact
relating thereto, shall be determined by judicial reference pursuant to the
California Code of Civil Procedure (“Reference”).  The parties shall select a
single neutral referee, who shall be a retired state or federal judge.  In the
event that the parties cannot agree upon a referee, the referee shall be
appointed by the court.  The referee shall report a statement of decision to the
court.  Nothing in this paragraph shall limit the right of any party at any time
to exercise any self-help remedies, foreclose against any collateral or obtain
provisional remedies.  The Company shall bear the fees and expenses of the
referee unless the referee orders otherwise.  The referee shall also determine
all issues relating to the applicability, interpretation, and enforceability of
this paragraph.

21.10Transaction References.    The Company agrees that Prudential Capital Group
may (a) refer to its role in the origination of the purchase of the Notes from
the Company, as well as the identity of the Company and the aggregate principal
amount and issue date of the Notes, on its internet site or in marketing
materials, press releases, published “tombstone” announcements or any other
print or electronic medium, and (b) display the Company’s corporate logo in
conjunction with any such reference.

21.11No Novation.  This Agreement amends, restates and replaces the Prior
Agreement and is not intended to constitute a novation thereof (it being
acknowledged and



51

--------------------------------------------------------------------------------

 

 



agreed that the Company’s covenants in the Prior Agreement shall remain
operative for periods prior to the effectiveness of this Agreement, and any
unwaived breach of such covenants or any unwaived breach of representations and
warranties under the Prior Agreement made prior to the effectiveness of this
Agreement, in each case if such unwaived breach constituted a Default or Event
of Default under the Prior Agreement immediately prior to the effectiveness of
this Agreement, shall constitute a Default or Event of Default, as applicable,
under this Agreement).

*    *    *    *    *

 

52

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

 

THE COMPANY:

LTC PROPERTIES, INC.

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a holder of Series A-1 Notes,
Series B Notes, Series C Notes and Series D Notes

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes and Series B Notes

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Assistant Vice President

 

 

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P., (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:

Vice President

 

 





 

--------------------------------------------------------------------------------

 

 



 

/s/ Cornelia Cheng

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a holder of Series B
Notes and Series C Notes

 

 

 

By:

Prudential Investment Management, Inc., as investment advisor

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:

Vice President

 

 

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY, as a holder of Series C Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P., (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:

Vice President

 

 

 

 

AMERICAN INCOME LIFE INSURANCE COMPANY, as a holder of Series D Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P., (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:

Vice President

 

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

LIBERTY NATIONAL LIFE INSURANCE COMPANY, as a holder of Series D Notes

 

 

 

By:

Prudential Private Placement Investors, L.P., (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:

Vice President

 

 

 

 

FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA, as a holder of Series D Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P., (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

 

By:

/s/ Cornelia Cheng

 

Title:

Vice President

 

 



 

--------------------------------------------------------------------------------